[Cite as State v. Hawkey, 2016-Ohio-1292.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                              DEFIANCE COUNTY




STATE OF OHIO,                                          CASE NO. 4-14-03

       PLAINTIFF-APPELLEE,

      v.

JUDITH I. HAWKEY,                                       OPINION

       DEFENDANT-APPELLANT.



                Appeal from Defiance County Common Pleas Court

                               Trial Court No. 13 CR 11628

                  Judgment Reversed in Part and Affirmed in Part,
                       Remanded for Further Proceedings

                            Date of Decision: March 28, 2016



APPEARANCES:

        W. Alex Smith for Appellant

        Russell R. Herman for Appellee
Case No. 4-14-03


WILLAMOWSKI, J.

         {¶1} Defendant-appellant Judith Hawkey (“Hawkey”) brings this appeal

from the judgment of the Court of Common Pleas of Defiance County finding her

guilty of aggravated murder, insurance fraud and child endangering and

sentencing her to life in prison without the chance of parole. On appeal, Hawkey

challenges the sufficiency of the evidence, the manifest weight of the evidence,

and the admission of certain evidence.        For the reasons set forth below, the

judgment is reversed in part and affirmed in part.

         {¶2} On November 3, 2003, Hawkey’s husband at the time, Robert

Breininger (“Robert”) was shot and killed by his then ten year old son Corey

Breininger (“Corey”). The shooting was investigated, ruled to be accidental, and

the case was closed. Between May 2011 and March 2012, Corey told people that

the shooting of his father was not an accident and that he had done it at the

instruction of Hawkey. The case was reopened and a new investigation ensued.

The investigation resulted in the death being ruled a homicide and charges being

filed.

                                Procedural History

         {¶3} On March 7, 2013, the Defiance County Grand Jury indicted Hawkey

on one count of Aggravated Murder in violation of R.C. 2903.01(A), four counts

of Endangering a Child in violation of R.C. 2919.22(B)(2), and one count of


                                        -2-
Case No. 4-14-03


Insurance Fraud in violation of R.C. 2913.47(B)(1).         Doc. 1.    Hawkey was

arraigned on the charges on March 12, 2013, and entered pleas of not guilty to all

charges. Doc. 4. On July 30, 2013, Hawkey filed a motion to exclude the expert

testimony of Dr. Barbara Knox (“Knox”) on the grounds that it was not supported

scientifically or medically under the standard set forth in Daubert v. Merrell Dow

Pharmaceuticals, Inc., 509 U.S. 579, 113 S.Ct. 2786, 125 L.Ed.2d 469 (1993) and

Miller, et al. v. Bike Athletic Co., 80 Ohio St.3d 607, 687 N.E.2d 735 (1998).

Doc. 40. The record does not indicate that the State ever filed a response to this

motion. No ruling was made on the motion prior to trial.

       {¶4} A jury trial was held from October 28, 2013, to November 8, 2013.

At the conclusion of the trial, the jury returned verdicts of guilty as to all counts.

Doc. 92-97. A sentencing hearing was held on December 19, 2013. Doc. 80. The

trial court sentenced Hawkey to life in prison without the possibility of parole on

the aggravated murder charge. Id. On the child endangerment charges, Hawkey

was sentenced to prison terms of eight years for count two and three years each for

counts three, four, and five. Id. The trial court sentenced Hawkey to a prison term

of three years for the insurance fraud conviction. Id. The prison terms for counts

two through six were ordered to be served consecutive to each other for a total

prison term of twenty years, but concurrent to the life sentence.           Id.   The

sentencing entry was filed on December 30, 2013. Id.


                                         -3-
Case No. 4-14-03


         {¶5} On January 17, 2014, Hawkey filed her notice of appeal. Doc. 106.

Hawkey raises the following assignments of error on appeal.1

                                    First Assignment of Error

         The trial court erred when it accepted the jury’s guilty verdict
         which was clearly against the manifest weight of the evidence
         and sufficiency of the evidence.

                                  Second Assignment of Error

         The trial court erred when it allowed the victim to testify after
         the close of the State’s case in chief and after the Defense had
         opened their case.

                                   Third Assignment of Error

         The trial court erred when it allowed into evidence two critical
         instances of hearsay without exception.

                                  Fourth Assignment of Error

         The trial court abused its discretion when it overruled
         [Hawkey’s] Daubert motion and allowed the testimony of the
         State’s expert witness Dr. Knox regarding child torture as a
         form of child abuse.

In the interest of clarity, we will address the assignments of error out of order.

Before we can address the assignments of error, the trial testimony must first be

reviewed.




1
 This court notes that this opinion only addresses the issues raised in the assignments of error and does not
address anything not raised.



                                                    -4-
Case No. 4-14-03


                                 Trial Testimony


      {¶6} During the trial, the State presented the testimony of twenty-five

witnesses during its case-in-chief. The first was Lacie Miller (“Miller”). Miller

was the 9-1-1 operator who took the call from Corey after the shooting. Tr. 407.

Miller testified that she told Corey how to perform CPR and that he was counting

out the chest thrusts for her. Tr. 408. A recording of the call was played for the

jury. On cross-examination, Miller testified that Corey was very emotional and

hysterical and told her that he did not know there was a bullet in the gun and his

father was shot. Tr. 410. Corey also identified Hawkey as his mother and

indicated that she was not home at that time. Tr. 411.

      {¶7} The second witness for the State was Michael Harris (“Harris”) who

was an emergency medical technician (“EMT”) who responded to the scene. Tr.

414. When he arrived at the scene of the shooting, he saw Corey outside of the

house with a deputy, and the boy was crying. Tr. 415. When Harris and the other

EMT’s went into the bedroom, they saw no sign of life from the victim, so he

backed out of the room. Tr. 415. No attempt at CPR or any other life-saving

measure was made. Tr. 420. He later saw Hawkey in the ambulance with Corey

and recalled Hawkey repeatedly telling Corey to stop crying. Tr. 422. In Harris’

opinion, Hawkey was not showing sympathy to Corey. Tr. 423. On cross-

examination, Harris testified that at the time of the shooting, he did not believe

                                        -5-
Case No. 4-14-03


Corey’s story of the events because it did not match up with the physical evidence

he saw. Tr. 430-32. In Harris’ opinion, the shooting was at close-range and did

not appear accidental. Tr. 436-38.

       {¶8} Greg Zimmerman (“Zimmerman”) was another EMT that responded

to the scene of the shooting. Tr. 440. According to Zimmerman, he was informed

that the victim had allegedly been sitting up speaking with Corey when the gun

went off. Tr. 441-42. Zimmerman testified that it did not appear that anyone had

attempted CPR on the victim, as was claimed by Corey. Tr. 444. Zimmerman

testified that he told the officers at the scene that the story told by Corey did not

match the evidence at the scene. Tr. 445. Zimmerman also testified that Corey

stated that “It feels like it’s my fault” which Zimmerman found odd. Tr. 446.

When Hawkey arrived, she seemed to be angry. Tr. 446, In Zimmerman’s

opinion, Corey was upset, but he did not appear to be harmed and he had no blood

on him. Tr. 448. On cross-examination, Zimmerman admitted that he did not

indicate at the time of the shooting that Hawkey appeared to be angry or lacked

sympathy for Corey. Tr. 452.

       {¶9} Michelle Potter (“Potter”) was another EMT that came to the scene.

Tr. 457. She stayed with Corey in the ambulance until Hawkey arrived. Tr. 466.

Corey was hysterical and crying at the scene. Tr. 459. She did not recall seeing

any blood on Corey and although she had hugged him several times, there was no


                                         -6-
Case No. 4-14-03


blood on her clothing either. Tr. 465. Potter testified that Hawkey was very cold

to Corey and when she arrived, Corey appeared to be scared and stopped crying.

Tr. 460. The only thing Hawkey said to Corey was “Come on” and Corey left

with her immediately. Tr. 460-61. On cross-examination, Potter testified that in

the time she was alone with Corey, he did not tell her that he was being abused

and she saw no indications of abuse on him. Tr. 469. Potter also admitted that she

knew Hawkey from high school and had “a low opinion” of her. Tr. 470.

      {¶10} The fifth witness for the State was Angela Reeve (“Reeve”), who

was employed in the payroll department of Steel Dynamics where Robert worked.

Tr. 473. Reeve testified that Hawkey came into the office the day after Robert’s

death to complete the beneficiary paperwork. Tr. 475. This surprised Reeve as

she did not expect Hawkey so soon. Tr. 475. At that time, Hawkey did not appear

visibly upset to Reeve. Tr. 475. Reeve also testified to the benefits received by

Hawkey and indicated that the total benefits received were $333,864. Tr. 479. On

cross-examination, Reeve testified that Robert had applied for the supplemental

policies when he was hired in 2000. Tr. 481. If Robert had lived, he would have

earned over $730,000 in the next 10 years, would have had health insurance, stock

options, dental coverage, vision coverage, a 401K, and college scholarships for his

children. Tr. 483-87. Reeve also testified that Robert had signed all of the forms

and Hawkey had no involvement in the process. Tr. 496. Reeve noted that the life


                                        -7-
Case No. 4-14-03


insurance would not have been paid out until an independent investigation into the

death was completed. Tr. 485. The forms indicated that Robert had excluded

Corey as a beneficiary, instead leaving everything to Hawkey with Garrett

Breininger (“Garrett”) as the secondary beneficiary. Tr. 497-98.

      {¶11} Deputy Kevin Fackler (“Fackler”) testified next for the State. On the

day of the shooting, Fackler was a deputy for Defiance County and was dispatched

to the home. Tr. 501-502. When he arrived on the scene, Corey was on the front

porch with Lieutenant Cliff Vandemark (“Vandemark”). Tr. 502. Fackler then

went into the bedroom to secure the scene and take pictures. Tr. 503. Fackler

testified that he saw Robert lying in a twin bed with blood around his head and

that he had earplugs in both ears. Tr. 505-506. Fackler noted that the stippling

from the gunpowder indicated a close-range shot. Tr. 507. He also saw various

pamphlets about guns lying on the bed, including one lying under the arm of the

victim. Tr. 507. The gun was found lying on the floor on the other side of the bed

from the injury to Robert’s head. Tr. 511.     In his opinion, the evidence at the

scene indicated that the body had not been moved after being shot. Tr. 510. On

cross-examination, Fackler testified that he had interacted with Corey and Hawkey

in August of 2001, and saw no indications that Corey was being physically

abused. Tr. 520-21. Fackler also interacted with Corey, Hawkey, and Emily

Breininger (“Emily”) who were all upset about Corey being teased on the bus. Tr.


                                       -8-
Case No. 4-14-03


528. Again, Fackler noted no signs of abuse and Corey did not indicate he was

abused or that he had intentionally shot Robert. Tr. 529.

       {¶12} Dr. Gary Okuley (“Okuley”) testified that he had been the Defiance

County Coroner since January of 2013. Tr. 536. After reviewing the crime scene

photos, reading the reports, reading the most recent statements made by Corey,

and speaking with the former coroner, he changed the manner of death from

accidental to homicide. Tr. 537-38. On cross-examination, Okuley admitted that

he changed the certificate at the request of the prosecutor and solely based on the

new statements made by Corey, even though he had not spoken with Corey. Tr.

542-43.

       {¶13} The eighth witness for the State was Ronnie Phlipot (“R. Phlipot”).

R. Phlipot testified that he had lived across the street from Corey and his family

for a short time. Tr. 554. During that time, he did not see Corey out around the

neighborhood with the other children. Tr. 556. When Corey decided to leave

Hawkey’s home at the age of 18, he came to live with R. Phlipot because he was a

friend of R. Phlipot’s son. Tr. 554. While there, Corey became emotional and R.

Philipot came home one day to find a note that he took to be a suicide note. Tr.

557.   R. Phlipot then went looking for Corey and found him “bawling and

hysterical”. Tr. 559. Corey kept saying “he was going to be with his dad.” Tr.

561. R. Phlipot then took him to the hospital to get help. Tr. 561. During the


                                        -9-
Case No. 4-14-03


time he was with Corey, he did not indicate at any time that he had intentionally

shot Robert. Tr. 568.

      {¶14} Charlene Grant (“Grant”) testified that she taught Corey English in

his senior year. Tr. 581-82. During that year, he wrote an essay about something

that had a profound effect upon him. Tr. 582. When Grant read the paper, she

spoke with the guidance counselor, who told her it was being handled. Tr. 583.

      {¶15} Lauren Beck (“Beck”) was a former teacher of Corey and first met

him when he was seven. Tr. 586. When Corey was in first grade, she had

concerns because it was hot and he was still wearing long sleeves and pants. Tr.

587. Beck testified that when Corey pulled up his sleeves, his arms were covered

in bruises. Tr. 588. Soon after that, he came to school with a black eye. Tr. 588.

On another occasion, Corey fell and cracked open his head, and neither Robert nor

Hawkey took him to the hospital. Tr. 589. However, Beck did not report her

suspicions to the police and did not speak with the parents. Tr. 590. Beck then

testified that in March of 2012, Corey told her at a ball game that Hawkey had

physically abused him and had forced him to shoot Robert. Tr. 602-608. The next

day, she reported the conversation to the guidance counselor. Tr. 613. On cross-

examination, Beck admitted that she did not ever report any suspicions of child

abuse to Job and Family Services or to law enforcement. Tr. 623. She also

admitted that she did not speak to the police for a few days about what Corey told


                                      -10-
Case No. 4-14-03


her, contrary to what she had previously testified. Tr. 615. As Corey’s physical

education teacher, she never saw any indication that Corey was in pain while

participating and testified that he was able to move around easily and was very

athletic. Tr. 626. Beck was also unaware that Corey told the police that Beck

would do everything she could to make sure Hawkey “got what she deserved.” Tr.

636. She testified that she had told Corey that she would help him in any way she

could. Tr. 637. Beck also testified that she was unaware that Corey had played

soccer, baseball and had been involved in wrestling although he told Beck that

Hawkey never let him participate in sports. Tr. 627, 643-45.

      {¶16} Robyn Snyder (“Snyder”) was Corey’s second grade teacher. Tr.

647. Snyder recalled being a little bit concerned about Corey in November of his

second grade year, because he had bruises on his face. Tr. 649. Corey gave her an

explanation of the bruises so she did not make a formal report. Tr. 652. She was

also concerned about Corey because Hawkey mentioned sending him to military

school and she thought he was too young. Tr. 650. Snyder also noted that Corey

sometimes appeared to be dressed too warm for the weather. Tr. 655. However,

on cross-examination Snyder testified that she only saw bruising on Corey that one

time. Tr. 658. She had never made a formal report and Corey told her he obtained

the bruising by falling out of a tree. Tr. 658. Most of Snyder’s notes concerning

Corey were about his behavior, not any issues with perceived abuse. Tr. 657, 663.


                                       -11-
Case No. 4-14-03


Although Corey missed 15 days of school that year, Snyder did not note any

problems with his attendance. Tr. 667-68.

      {¶17} The twelfth witness for the State was Vandemark.        Vandemark

testified that on the day of the shooting, he was a sergeant and was assigned to

investigate the incident. Tr. 671. When he arrived at the home, there were no

vehicles in the drive and the front door was locked. Tr. 672. Corey opened the

door for him and was extremely emotional. Tr. 673-74. Corey originally started

taking him to the back of the house, but Vandemark stopped him and entered the

bedroom by the door, where he saw Robert’s body. Tr. 674. Vandemark testified

that he knew there was nothing to be done for Robert when he saw him. Tr. 675.

Vandemark then took Corey out onto the porch, where Corey sat on his lap. Tr.

679. Corey appeared to be devastated and told Vandemark that he had taken the

books into the bedroom for Robert to read. When Corey went into the room with

the gun, his finger was on the trigger and “it shot.” Tr. 680. The EMT’s then

arrived and Corey went with one of them to the ambulance while he went with the

other EMT’s. Tr. 680-82. When he saw Hawkey arrive, he went out to meet her.

Tr. 682. She was at the ambulance and he heard her tell Corey that everything

would be okay. Tr. 683. Vandemark then whispered in Hawkey’s ear that Robert

was dead. Tr. 683. Hawkey then asked to take Corey away from the scene and

Vandemark agreed. Tr. 683. At that time, Vandemark believed what Corey told


                                      -12-
Case No. 4-14-03


him because of how devastated Corey appeared to be at the scene. Tr. 685. While

Vandemark was still at the scene, Hawkey returned and he questioned her. Tr.

687. Hawkey told him that Robert worked nights and had gone to bed around

noon wearing his earplugs. Tr. 687. According to Hawkey, when she left to go to

her mother’s that afternoon, Robert was awake, but was still in bed. Tr. 688.

Hawkey also told Vandemark that Robert and Corey had been working with the

gun and talking about it the night before because they were planning on going

hunting. Tr. 688. Vandemark then went to speak with Corey and found him still

sobbing and emotional. Tr. 689. No further investigation was done at the time

because Vandemark relied upon the statement of Corey as to what had happened.

Tr. 691.

      {¶18} On March 23, 2012, Vandemark again spoke to Corey who was then

telling a different story. Tr. 692. Corey told Vandemark that he had intentionally

shot Robert at the direction of Hawkey. Tr. 693. According to Corey, Hawkey

told him that Robert had a brain tumor and was dying and wanted to be killed so

that the family would have some money. Tr. 693. Corey also reported that he had

been abused for years by Hawkey and that she was attempting to poison her new

husband. Tr. 693-94. Corey told Vandemark that Hawkey met him at the bus the

day of the shooting, told him that the gun was in the laundry room and ordered

him to shoot Robert. Tr. 694. Corey then went into the laundry room, retrieved


                                      -13-
Case No. 4-14-03


the gun, entered the bedroom, put the gun inches away from his father’s head, and

pulled the trigger. Tr. 695. Corey told him that when he realized he had killed his

father, he dropped the gun and called 9-1-1 as instructed by Hawkey. Tr. 695.

Corey had no explanation for how things got placed on the bed.            Tr. 702.

Vandemark realized after reviewing the evidence, that Corey could not have

performed CPR like he told the operator he was doing. Tr. 705. Based upon all

the financial benefits received by Hawkey, Vandemark believed that she had used

Corey to kill Robert. Tr. 716.

      {¶19} On cross-examination, Vandemark testified that he interviewed

Corey regarding molestation claims made by him against his paternal

grandmother. Tr. 739. During that time, Corey sat on Hawkey’s lap and showed

no indication of being afraid of Hawkey. Tr. 740, 743. Vandemark also saw no

signs of bruising or any other indicators of physical abuse to Corey at that time.

Tr. 743. Vandemark also testified that he overheard Hawkey ask Corey what

happened in the ambulance and that Corey repeated the same story told to

Vandemark. Tr. 752. Vandemark observed Hawkey trying to comfort Corey and

began crying, but tried to compose herself so as to not upset Corey. Tr. 752.

When Hawkey returned to the scene, he asked her about prior problems between

Robert and Corey. Tr. 760. In 2000, Corey told a teacher that Robert had touched

him in a sexual manner. Tr. 760-61. When Vandemark later interviewed Corey,


                                       -14-
Case No. 4-14-03


Corey told him that he had gotten the gun from the closet and repeated the same

story he had given earlier. Tr. 764. Corey never indicated he was being abused,

that Robert was ill, or that Hawkey had told Corey to kill Robert. Tr. 767-68.

Vandemark also did not notice any signs of abuse the evening of the shooting or

observe any inappropriate interactions between Corey and Hawkey. Tr. 767.

Vandemark also testified that the DNA found on the shell was not linked to

Hawkey and that the fingerprint found on the shell was too smudged for

identification.   Tr. 769.   Vandemark also testified that on the original death

certificate, the coroner could have indicated that the matter was pending

investigation rather than accidental, but everyone was satisfied at that time that it

was an accident.      Tr. 772.    Corey indicated in the initial interview that

approximately one month before the shooting Hawkey first told him about

Robert’s alleged brain cancer. Tr. 774.

       {¶20} Vandemark also testified that in the 2012 interview, Corey told him

that Hawkey had beaten him his whole life and that some of the beatings were so

severe that he lost consciousness. Tr. 775. Corey told him he was beaten all over

his body with a belt, was beaten with a belt on his genitals, and that his genitals

were burned with a lighter. Tr. 775. According to Corey, these beatings left him

covered in bruises. Tr. 775. Corey also told Vandemark that Hawkey had tried to

kill him on multiple occasions. Tr. 776. According to Corey, Hawkey told him to


                                          -15-
Case No. 4-14-03


climb up a scaffolding and let go so that he would fall. Tr. 777. Vandemark also

testified that Corey told him that on one Halloween, Hawkey threw him in a pond

while he was wearing his costume so that he would drown. Tr. 777. Corey told

Vandemark that Hawkey was attempting to kill her current husband, Gary Hawkey

(“Gary”) by putting poison in his coffee and that he had seen her do it. Tr. 778.

Vandemark testified that when Hawkey was arrested, she denied all of the

allegations of abuse.      Tr. 780.      Vandemark admitted that there were

inconsistencies in the stories that Corey had told him, the FBI, and the doctors.

Tr. 783. Additionally, none of Corey’s pediatric medical records indicated any

type of abuse was occurring. Tr. 779. On three different occasions, the police

interacted with Corey and no claim of abuse by Hawkey was made. Tr. 804.

Vandemark also admitted that he had been fooled by Corey before when he was a

ten year old boy and that Corey was estranged from his family and was very angry

with Hawkey in 2012. Tr. 807-808. According to Vandemark, Corey blamed

Hawkey for everything and indicated that he wanted Hawkey to pay for what she

had done. Tr. 809. As a result of Corey’s claims against Hawkey, he was not

being prosecuted for any offense related to the shooting of Robert. Tr. 815.

      {¶21} On re-direct, Vandemark testified that he believed that Hawkey was

attempting to poison Gary. Tr. 821. Vandemark also testified that when Corey

called Hawkey, he took her statement that he could meet her where there were


                                       -16-
Case No. 4-14-03


cameras as an indication that she knew he would be afraid of her. Tr. 824.

Vandemark thought her demeanor towards Corey during the phone call was cold

because she responded “whatever” when he mentioned suicide. Tr. 825. On re-

cross-examination, Vandemark admitted that the toxicology screens on Gary came

back negative.   Vandemark admitted that Hawkey’s cold demeanor to Corey

during the phone call was not to the question of whether he should commit

suicide, but whether he should seek counseling and she responded that he should

do whatever he wanted. Tr. 842.

      {¶22} The next witness for the State was Tara Thomas (“Thomas”), the

former neighbor of Hawkey and Robert. Tr. 861. Thomas testified that she was

very familiar with the family and did not like them because Hawkey used vulgar

language. Tr. 862-64. On the day of the shooting, she saw Hawkey meet Corey

when he got off the bus, put her arm around him in an affectionate manner, and

speak to him while they were walking towards the house. Tr. 867. She found this

unusual because she did not recall Hawkey showing Corey affection any other

time and Thomas did not think it was right that Corey was required to shovel the

drive in the winter before he went to school. Tr. 867. On cross-examination, she

admitted that the two families did not get along and that there were police reports

regarding disputes between her children and Corey. Tr. 870, 874. Thomas also




                                       -17-
Case No. 4-14-03


testified that she did not recall seeing Emily get off the bus when she saw Corey.

Tr. 872.

       {¶23} Knox was the fourteenth witness for the State. She testified that she

is a Board Certified Child Abuse Pediatrician. Tr. 892. She then proceeded to

testify that Corey was a victim of child torture. Knox defined “child torture” as

“an extreme form of child abuse that includes multiple elements of abuse; physical

abuse, psychological abuse with – in more than one form, and many times

neglect.”   Tr. 905.   Before interviewing Corey on February 19, 2013, Knox

reviewed all the records sent to her by the State. Tr. 908-909. Corey told Knox

that he was very threatened by Hawkey from the time he met her because “she

would consistently hit him with objects, such as belts, such as, umm, other

implements, and she would also hit him with her hand, both open-handed and

closed fist, and then also isolate him for hours on a porch that – that she had.” Tr.

911-12. Corey told Knox that prior to him entering the second grade, Hawkey

would hit him all over, but switched to beating his genitals and burning them after

teachers started asking questions. Tr. 913. Knox testified that Corey told her the

abuse continued until he left the home at the age of eighteen. Tr. 914. Corey also

reported to Knox that Hawkey would require him to stand in static positions for

hours and would beat him if he broke the position. Tr. 914. Knox testified that

Corey was psychologically abused by being constantly degraded, humiliated,


                                        -18-
Case No. 4-14-03


requiring him to do all the chores, giving him fewer rewards, and isolating him.

Tr. 916. Corey also reported to Knox that Hawkey required him to eat his own

feces, spread his feces on himself, and to eat dog feces. Tr. 917. Corey reported

that Hawkey told him that if he did not kill Robert, Hawkey would kill Corey. Tr.

918.

        {¶24} Knox testified that Corey reported to her that Hawkey on one

occasion told Corey to climb up scaffolding and then let go. Tr. 919. Corey

claimed to have done as he was told, even though Hawkey was not there at the

time because he wished to die. Tr. 919. This resulted in Corey having to be

airlifted to a Level 2 Trauma Center. Tr. 919. Corey also reported that Hawkey

had cut him above his penis with a butter knife, and a physical exam showed a

small scar in that area. Tr. 921, 926. Corey claimed to Knox that Hawkey was

always threatening to publicly humiliate him, called him “gay”, and called him a

girl.   Tr. 919.   Hawkey had a picture of Corey and Garrett in dresses and

threatened to show the picture to Corey’s friends. Tr. 919-20. Knox also testified

that Hawkey was abusive for not seeking counseling for Corey after Robert’s

death because Hawkey was “not going to spend that money.” Tr. 945. In Knox’s

opinion, Hawkey staged videos of Corey acting strange in order to isolate him

from Robert, which Knox believed to be a form of psychological abuse. Tr. 938-




                                      -19-
Case No. 4-14-03


49. Knox also testified that Corey told her that he had a dog that he believed

Hawkey had killed by poisoning it. Tr. 952.

       {¶25} On cross-examination, Knox admitted that there was no scientifically

accepted definition of child torture and it was merely an idea that she had which

had yet to be formally accepted by the medical community. Tr. 981. Knox also

admitted that she is not a psychologist or a psychiatrist and had not reviewed all of

the medical records from when Corey was a child. Tr. 962, 985. According to

Knox, she was hired by the prosecutor to investigate the case, and she never has

testified for defendants, only the State. Tr. 988-89. Additionally, she referred the

prosecutor to the psychologist who was hired by the State to testify in this case.

Tr. 989.

       {¶26} Concerning the fall from the scaffolding, Knox acknowledged that

this occurred prior to Robert’s death and at a time when Corey alleged to being

beaten severely on a daily basis. Tr. 997. Yet the medical exams after the fall

showed nothing unusual, including no injuries or bruising except what would be

expected from the fall. Tr. 998-1016. Corey also alleged that he was only given

minimal food, yet the medical reports indicate no questions concerning starvation

or malnutrition. Tr. 1013. Corey was alone at the hospital and reported that he

had kicked a ball, which got stuck on the scaffolding and he had climbed up to get

it when he fell. Tr. 1016-17. Additionally, although Corey claimed that Hawkey


                                        -20-
Case No. 4-14-03


removed him from the hospital against medical advice, the reports indicate that

everything was normal, the family was supportive and attentive, and it was safe to

take him home.     Tr. 1020-21.     A specific exam of the genitals showed no

indication of any bruising or burns, despite Corey’s claim that he was being beaten

there by a belt on a daily basis. Tr. 1019. The x-rays also showed no indication of

abuse. Tr. 1023. Follow-up exams from the fall were done for the next month.

During all of those exams, there were no indications that any abuse was occurring

although Corey claimed that he was still being beaten on a daily basis. Tr. 1027-

29. Additionally, Corey was taken to the doctor for various injuries and illnesses

over the years. Knox testified that all of the records contain no information which

would indicate that any physical abuse was occurring and Corey did not report it.

Tr. 1030-34.

       {¶27} Knox testified that in 2011, Corey was hospitalized for psychiatric

reasons. Tr. 1036. At that time, a full physical exam was conducted and Corey

was questioned extensively concerning his mental health. Corey reported to those

doctors that his father had been accidentally shot. Tr. 1037, Ex. C. The report

indicated that Corey reported to the doctors that Hawkey had been physically and

mentally abusive, but was evasive when questioned. Ex. C. Knox admitted that

during his hospitalization for depression, Corey repeatedly told the doctors that he

had accidentally shot Robert. Tr. 1040. The physical exam prior to his admission


                                       -21-
Case No. 4-14-03


revealed no signs of abuse. Tr. 1042-43. Knox admitted that in all of the medical

records, there were no physical signs of abuse other than the one scar above his

penis and the origin of that could have other causes than the one given by Corey.

Tr. 1045-69. Knox determined that Corey’s statements were believable because

they were “complex”. Tr. 1114.

       {¶28} On redirect, Knox testified that Corey missed more school while

living with Hawkey than he missed during the year he lived with his grandparents.

Tr. 1118-20. She also testified that psychological abuse leaves mental scars, but

not visible ones. Tr. 1133. However, Knox admitted on re-cross-examination that

the claims of psychological abuse are solely based upon statements of Corey with

no evidence to corroborate them. Tr. 1137.

       {¶29} Catherine Connell (“Connell”) testified that she was employed as a

child and adolescent forensic interviewer for the FBI. Tr. 1157. She interviewed

Corey on October 17, 2012. Tr. 1167. According to Connell, Corey’s interview

disclosures to her were generally consistent with his prior statements to other

interviewers. Tr. 1172.

       {¶30} On cross-examination, Connell admitted that Corey did not disclose

any sexual abuse by his grandparents, being forced to eat feces, being choked until

he passed out, or being forced to take cold baths during his interview with her. Tr.

1174-79. Corey also claimed that the incident in which Hawkey cut him with a


                                       -22-
Case No. 4-14-03


butter knife was an accident because she only meant to scare him, not to actually

cut him. Tr. 1183. Corey’s statements to her were that Hawkey had gone to the

scaffolding with him and told him to jump while she was there. Tr. 1190. Corey

also told her that he did not have a bedroom and was forced to sleep in the laundry

room or a closet. Tr. 1190. According to Connell, Corey was very sure that

Hawkey first mentioned that Robert had brain cancer three days before the

shooting. Tr. 1192. During her interview with Corey, he indicated that Hawkey

was trying to kill Gary by putting poison in his coffee, though he admitted he had

not seen her do so. Tr. 1194-95. Corey claimed that he did not like Emily because

she was mean to him. Tr. 1196. Corey also alleged that Hawkey forced him to

stand outside in little or no clothing and that he had been deprived of food. Tr.

1199.

        {¶31} The sixteenth witness for the State was James Hardie (“Hardie”), a

Supervisory Special Agent for the FBI in the violent crimes against children

section. Tr. 1220. Hardie testified that the crime scene photos appeared to have

been staged. Tr. 1227-29. He also was convinced that Corey was afraid of

Hawkey and Hawkey’s knowledge of that, in his opinion, was evidence that Corey

had reason to be afraid of her. Tr. 1233. During the course of his investigation, he

became concerned about Gary’s safety, so the decision was made to arrest

Hawkey. Tr. 1241. On cross-examination, the witness admitted that any police


                                       -23-
Case No. 4-14-03


reports that existed showing contact between Corey and law enforcement had no

indication that Corey was being physically abused.2                      Tr. 1253.      Hardie also

admitted that Hawkey had denied abusing Corey in any way during his interview.

Tr. 1261. However, he testified that Corey’s statements were credible because he

was taking responsibility and had asked if he would be going to jail for shooting

Robert. Tr. 1256.

        {¶32} Kristi Phlipot (“K. Phlipot”) testified that Corey came to live with

her family when he left home. Tr. 1304. When she lived across the street from

Hawkey, she found her unpleasant and did not like how she wanted the children to

always work instead of playing. Tr. 1307. K. Phlipot recounted how Corey

became very upset one time when Hawkey came to pick him up. Tr. 1308-1309.

In the summer of 2011, her husband found what they took to be a suicide note

written by Corey, so they took him to the Coping Center and he moved out soon

after he left the hospital. Tr. 1310-15.

        {¶33} Lisa Nusbaum (“Nusbaum”) testified that she was Corey’s fifth

grade teacher. Tr. 1317. She recalled Corey wearing long sleeves and jeans a lot,

but never had any concerns about his well-being. Tr. 1318. Hawkey told her that

the shooting was caused by the dog running by and knocking the loaded gun. Tr.


2
  The witness was very evasive during cross-examination and did not wish to confirm that there had been
instances where the police had contact with Corey and Hawkey after the shooting and had seen no signs of
abuse, even though the officers had filed reports and had testified to such.

                                                 -24-
Case No. 4-14-03


1319. On cross-examination, Nusbaum testified that she never saw any marks on

Corey. Tr. 1325. She also admitted that Hawkey could have been telling that

story to take the focus off of Corey. Tr. 1327.

       {¶34} Sherry Bell (“Bell”), Corey’s maternal grandmother was the

nineteenth witness for the State. Tr. 1333. Bell testified that she did not see

Corey as a toddler when her daughter had custody of him. Tr. 1334. However,

when Robert married Hawkey, Robert asked her to let Corey stay with her and her

husband because Corey was upsetting the family. Tr. 1335. Corey lived with her

for a year, and during that time, neither Robert nor Hawkey made contact with

Corey. Tr. 1336. Later, Corey returned to live with Robert and Hawkey before

coming back to Bell’s house for another year. Tr. 1337-38. Bell testified that it

was only in the last couple of years that she had renewed her relationship with

Corey. Tr. 1344.

       {¶35} Mark Rebber (“Rebber”) testified that he dated Hawkey in 2008 and

allowed Hawkey and the children to live with him for a couple of weeks when she

was having financial issues. Tr. 1357-59. Hawkey told him that Robert died

when Corey tripped over the gun and it accidentally fired. Tr. 1358. While they

lived at his home, Corey was the one who was always doing work. Tr. 1360. In

his opinion, Hawkey was verbally abusive to Corey. Tr. 1362. According to

Rebber, Emily was always at her grandmother’s home, Garrett was with Judy all


                                        -25-
Case No. 4-14-03


the time, and Corey did the work. Tr. 1364. However, on cross-examination, he

admitted that they only lived together for a couple of weeks and that he never saw

Hawkey be physically abusive towards Corey. Tr. 1364.

      {¶36} Wendy Forester (“Forester”) testified that she was an acquaintance of

Robert and Hawkey because they lived near each other and had children near the

same ages. Tr. 1368. The day that Corey fell from the scaffolding, Hawkey came

to her house asking for help in finding Corey. Tr. 1371. Before Forester could

help, Hawkey came back and said he had been found, but had fallen. Tr. 1371.

On cross-examination, Forester testified that she, Hawkey, and the children

interacted frequently. Tr. 1373. Hawkey was very excited to adopt Corey and

treated all the children the same. Tr. 1374. Forester’s children played with

Hawkey’s children, both in the houses and outside. Tr. 1374. Forester never saw

any sign of bruises or marks on Corey. Tr. 1375. Forester observed Robert

spending time with each of the children individually, including Corey, when he

was home. Tr. 1377. After Robert’s death, Hawkey was hysterical and was afraid

that Corey would be blamed for the shooting. Tr. 1376. Forester testified that

Hawkey was surprised at the amount of insurance money she received, but had

always been a spender, so bought stuff for the children. Tr. 1380-81. All three

children received four-wheelers and mini-bikes. Tr. 1381. Forester also testified

that both Emily and Corey were required to do chores around the house with only


                                      -26-
Case No. 4-14-03


Garrett not doing much because of his young age. Tr. 1382-83. At no time did

Forester ever see Hawkey be physically abusive towards Corey. Tr. 1383.

      {¶37} The next witness was Joe Woodbury (“Woodbury”), who dated

Hawkey for three or four years “off and on.” Tr. 1392. According to Woodbury,

Corey did what Hawkey said without arguing. Tr. 1393. Hawkey told him that

Robert had been shot when a dog knocked the gun over and it went off. Tr. 1394.

Woodbury also testified that Hawkey had bought a car for Corey and there was a

dispute when Hawkey wanted to sell the car and Corey did not. Tr. 1396.

      {¶38} Robert Zeedyk (“Zeedyk”) testified that before Robert died, Hawkey

would stop by with the children after school, but Corey was not allowed to play

with toy guns because she did not want him to play with guns. Tr. 1403. Zeedyk

testified that he once heard Hawkey state that if anything happened to Robert, she

and Emily would be wealthy, but she did not mention Corey. Tr. 1406.

      {¶39} Dr. Ann Salter (“Salter”) testified that she is a clinical psychologist

with a master’s in child studies who interviewed Corey at the request of the State.

Tr. 1428, 1439-40. During the interview, she was not concerned with using

leading questions because Corey had already been interviewed multiple times. Tr.

1445. She tested Corey for psychopathy, but did not find any issues. Tr. 1462.

She diagnosed Corey with post-traumatic stress disorder and determined that he

feels detached from other people, has issues trusting women and sustaining loving


                                       -27-
Case No. 4-14-03


feelings towards them, and has issues with hypervigilance and reckless behavior.3

Tr. 1466-72. Salter testified that her diagnosis was based upon what Corey told

her and what he had told the other interviewers. Corey told her that Hawkey made

him eat feces and rub them on himself. Tr. 1489. Corey also claimed that he was

isolated and treated as a slave. Tr. 1493. Based upon the abuse claimed by Corey,

Salter determined that Corey had been traumatized and testified that traumatized

children are one of the category of children that are known to kill parents. Tr.

1495-96. In Salter’s opinion, there was no reason for Corey to kill Robert other

than Hawkey telling him to do so. Tr. 1497.

        {¶40} On cross-examination, Salter testified that she did not treat people or

provide therapy for anyone. Tr. 1502. Her specialty was researching sexual abuse

and violent crimes. Tr. 1505. Prior to reaching her conclusions, she did not

review any medical records, so believed Corey when he told her that Hawkey had

taken him from the hospital against medical advice, when the records show that

was incorrect. Tr. 1518-21. Salter admitted that when Corey was hospitalized for

suicidal tendencies, he was specifically screened for post-traumatic stress disorder

and it was determined he did not suffer from it. Tr. 1528-31. She also admitted

that Corey tested normal on the test she used for functioning after trauma. Tr.

1527. Although Corey told her that he had tried to commit suicide several times,

3
  The determination of reckless behavior was based upon Corey’s riding a Harley Davidson without a
helmet and working at a metal factory where he sometimes gets burned.

                                              -28-
Case No. 4-14-03


he was evasive as to details and there was no verification of any suicidal thoughts

or attempts other than the one hospitalization. Tr. 1534-37. She did not have

Corey complete the MMPI-II test used to identify personality structure and

psychopathology, instead choosing to rely upon a psychopathy test that was based

upon her subjective opinion as to the evidence. Tr. 1544-47. Although Corey told

her that the abuse was daily, the only physical evidence was one scar. Tr. 1549-

53. Salter testified that Corey told her that he slept in the laundry room and did

not have a bedroom until after Robert died. Tr. 1561. Yet, video and photo

evidence shows that Corey did have a bedroom. Tr. 1562. Corey claimed to have

been isolated and starved, yet all the contemporaneous written records do not

corroborate those claims. Tr. 1564. Corey also claimed to not be allowed to sleep

for extended periods of time, yet the school records do not indicate there were any

issues with Corey falling asleep in school. Tr. 1565. Corey also reported to Salter

that as a child, Hawkey, Robert, and the other children would go away for the

weekend and leave him home alone to do chores. Tr. 1586. According to Salter,

Corey indicated that on the day of the shooting, Hawkey grabbed him by the neck

when he got off the bus, but the neighbor who witnessed it reported that Hawkey

put her arm around him. Tr. 1588-90. Corey also told Salter that while he was

sitting in the ambulance he was alone with Hawkey and she told him what to say.

Tr. 1593. Salter admitted that Corey did not indicate that there was an EMT


                                       -29-
Case No. 4-14-03


and/or a deputy with him at all times and they did not corroborate Corey’s

memory. Tr. 1593. Salter admitted that Corey had psychological problems and

that his judgment had been impaired at times. Tr. 1595.

           {¶41} Following Salter’s testimony, the State rested their case except for

the discussion of the admission of exhibits.4 Hawkey then presented her first

witness. Dr. Stephen Guertin (“Guertin”) testified that he is a board certified

pediatrician who operates a child abuse clinic and has done so for approximately

30 years. Tr. 1627-30. Guertin testified that he is frequently called by police and

other hospitals when abuse is suspected and that he trains new doctors on how to

recognize cases of abuse. Tr. 1630. According to Guertin, there is no medically

recognized category of abuse called “child torture”, it is just child abuse. Tr.

1636. After reviewing all of the medical records provided for Corey, Guertin

determined that there were no indications of physical abuse. Tr. 1639. If the

abuse were happening as frequently as claimed by Corey, then the records should

reflect something to substantiate the allegations. Tr. 1640. Guertin testified that if

Corey’s genitals were beaten with a belt as claimed, one would expect to see

swelling, difficulty urinating, and bruising that would last for weeks. Tr. 1642.

The medical records never indicated any sign of physical abuse that should have

been evident if there were beatings of the nature and extent claimed by Corey. Tr.


4
    At that time, the State had no intention of calling Corey to testify.

                                                        -30-
Case No. 4-14-03


1646-58. Guertin also testified that Corey could not have been chronically starved

and been in the 50th percentile for weight and body mass as shown by the medical

records. Tr. 1655-56. As to the scar above the penis, Guertin testified that it could

have been caused by many different sources and indicated that the specific injury

suffered could have been from a toilet seat injury. Tr. 1667-70. A review of the

x-rays indicated that Corey had not had broken bones because even after it heals,

the x-ray will reveal former broken bones due to slight deformities in the structure

that remain. Tr. 1671. Although Corey did not receive yearly physicals and there

were gaps in his medical history, the growth parameters of the records and the

pictures taken do not indicate a child who was chronically starved as claimed by

Corey. Tr. 1672. Guertin also testified that Corey was not taken out of the

hospital against medical advice after the fall from the scaffold because that would

have been well documented in the record for liability purposes, and nothing was

included. Tr. 1695. On cross-examination, Guertin admitted that it was possible

that Corey had been abused over the years and had never reported it to any of the

medical professionals that he saw. Tr. 1678-92.

       {¶42} Before Hawkey called her next witness, the State proceeded to have

its exhibits admitted. Upon learning that some of the exhibits would not be

admissible because they were hearsay, the State determined that it would like to

reopen its case and call Corey to testify. The trial court permitted the State to do


                                        -31-
Case No. 4-14-03


so, and Corey then took the stand. Corey testified that when he was little, he lived

with his father and paternal grandmother. Tr. 1764. He then moved to Indiana to

live with his maternal grandparents while he attended kindergarten. Tr. 1766.

After kindergarten, he returned to Ohio to live with his father, Robert, and

Hawkey, who had married Robert. Tr. 1767. Corey testified that Hawkey did not

want him to have contact with Robert and did not want Corey to be a part of the

family. Tr. 1768-69. The relationship between Hawkey and Corey was not good

in Corey’s opinion, and he testified that there was physical, emotional, and mental

abuse. Tr. 1770. Corey testified that Hawkey once put a butter knife above his

penis, told him he was going to become a girl, and accidentally cut him. Tr. 1771.

Hawkey made him dress up like a girl at times. Tr. 1772. On other occasions,

Hawkey forced him to lie in a tub of ice water or forced him to eat dog food and

dog fecal matter. Tr. 1773-74. Corey believed that Hawkey had attempted to

make Robert think that Corey was crazy. Tr. 1775. Corey testified that Hawkey

would pull on his genitals and would burn them with a lighter.           Tr. 1775.

According to Corey, the abuse happened on a “pretty regular basis” as a form of

punishment. Tr. 1776.

       {¶43} On the day of the shooting, Hawkey met Corey at the bus and told

him he was to shoot Robert that day. Tr. 1778. Corey testified that Hawkey had

left the loaded gun in the laundry room and told him how to set the scene


                                       -32-
Case No. 4-14-03


afterwards. Tr. 1779. Hawkey had told him that Robert had brain cancer and

wanted Corey to do this so that the family would be taken care of financially. Tr.

1778-79. When Hawkey left with Emily and Garrett, Corey went into the house

and saw the gun in the laundry room. Tr. 1781. Corey testified that he took the

magazines into the bedroom and put them around Robert on the bed. Tr. 1782.

Corey then pointed the gun at Robert, but it did not fire. Tr. 1783. Corey then

realized that he had to cock the gun, so he went back into the bedroom, put the gun

near Robert’s head, and pulled the trigger, firing the gun. Tr. 1783-84. Corey

testified that he had no choice but to shoot Robert because Hawkey threatened to

kill him if he did not do so. Tr. 1785. After Corey shot Robert, he called 9-1-1.

Tr. 1788. The operator told him how to perform CPR and Corey told her he was

doing so, but he did not attempt it. Tr. 1790-91. When the deputy arrived, he told

him the story that Hawkey had previously told him to tell. Tr. 1952.

      {¶44} Corey testified that he had never told anyone about the shooting or

the abuse because he was afraid. Tr. 1794. Corey testified that he wrote a paper

about the abuse, but the teacher did not read it. Tr. 1795. Corey testified that he

first told about the abuse when he thought about committing suicide, but that he

still did not tell about the shooting. Tr. 1798. Corey also testified that when he

was a child and anyone questioned him about the bruises, he just stated that he

fell. Tr. 1799. When too many questions were asked, Hawkey switched from


                                       -33-
Case No. 4-14-03


beating him everywhere to beating, grabbing and burning his genitals. Tr. 1799.

Corey testified that before Robert’s death, Hawkey told him to climb up the

scaffolding and let go so that he would fall and likely die. Tr. 1801. He did not

recall how he actually fell. Tr. 1805. According to Corey, Hawkey did not allow

him to play sports and she did not put him in counseling after the shooting. Tr.

1810-1813. Although Hawkey had bought him a car, she later sold it. Tr. 1815.

      {¶45} On cross-examination, Corey testified that although he was alone

with Vandemark, he told him the shooting was an accident. Tr. 1820. He also

told the doctors at the hospital in 2011 that the shooting was an accident. Tr.

1822. In 2012, Corey told Vandemark that Hawkey had told him Robert had brain

cancer a month before the shooting. Tr. 1823. Corey admitted that he had lied to

the deputy at that time, because it was only a couple days before the shooting that

Hawkey had mentioned cancer.          Tr. 1825.     Corey also admitted telling

interviewers that he had been beaten his entire life every day with various items,

including hammers, pans, shovels, belts, flyswatters, brooms, rolling pins, and

hands and that these beatings left him covered in bruises. Tr. 1826-27. However,

he told Salter that the beatings occurred a couple of times a day. Tr. 1828. He

also claimed that his genitals were beaten with a belt and burned by a lighter on a

daily basis until he moved out of the house. Tr. 1829. Corey had no explanation

as to why no injuries from these daily beatings were ever noted upon medical


                                       -34-
Case No. 4-14-03


examinations. Tr. 1831. Corey admitted that although he claimed he did not play

sports because Hawkey would not let him, he did not participate in sports after he

moved out either. Tr. 1833. Corey also admitted that he missed as much school

after he moved out of Hawkey’s home as he did when he lived with her and

claimed she was the one keeping him out of school. Tr. 1835. Corey testified that

prior to the shooting he was starved, was not allowed to eat with the family, and

was only allowed to eat and sleep in the laundry room. Tr. 1837-38. However,

when he was alone with Robert, Corey did not ever bring anything up to him. Tr.

1838-39. Corey admitted that his statements to the various interviewers contained

some inconsistencies, including telling one interviewer that he was not permitted

to go to Robert’s funeral when he did go. Tr. 1840-48. Corey testified that

Hawkey was alone with him in the ambulance and told him what to say, but had

no explanation as to why the EMT’s and Vandemark testified that someone was

with Corey at all times until he left the scene. Tr. 1851-52. Corey admitted that

he told Salter that he would have told the police that the shooting was not an

accident if he had ever been alone with them, but he had not done so despite

having the opportunities.    Tr. 1853.     Corey also admitted that he had told

Vandemark that he had seen Hawkey put what he thought was poison in Gary’s

coffee, but he had not really seen it. Tr. 1857. Although Corey told Salter that he

was never allowed to have fun and had always been left behind to do chores while


                                         -35-
Case No. 4-14-03


the others were gone, he identified pictures of himself at Chuck E. Cheese, Sea

World, the county fair, water parks, the race track in Indianapolis, various zoos,

and Cedar Point. Tr. 1859-63.

      {¶46} At this point in the trial, the State concluded its presentation of

evidence for a second time, and Hawkey continued the presentation of her

witnesses. The second witness for Hawkey was Dr. Phillip Esplin (“Esplin”), who

was a psychologist who specialized in forensic questioning of children who were

victims of crimes. Tr. 1921-22. Esplin testified that forensic interviews are

conducted for the purpose of investigation, not treatment and thus must be handled

more carefully to avoid suggesting events to the subject.       Tr. 1928.   Esplin

testified that memories based upon traumatic events are reconstructive in nature,

so are more subject to influence and more prone to error. Tr. 1939. When one

conducts a forensic interview, the interviewer needs to look for facts that confirm

the situation as well as facts that contradict the memory because independent

records are more reliable than a witness’ memory after a decade of time has

passed. Tr. 1940. According to Esplin, the memory over time is subject to

postdiction, which makes them more prone to error. Tr. 1941. Based upon his

review of the records, as he was not able to meet with Corey, Esplin concluded

that Corey’s life was chaotic and stressful.     Tr. 1936, 1942.    “[Esplin] had

concerns about how reliable the boy’s present beliefs may be relative to historical


                                       -36-
Case No. 4-14-03


events, so felt that there should be a concentration on attempting some

corroboration, or relying, increasing reliance on corroboration.” Tr. 1942. The

records indicated that Corey’s self-report did not correspond with the written

records and that they varied over time. Tr. 1943. Esplin pointed to Corey’s

statement to Salter that Hawkey removed him from the hospital against medical

advice when the records specifically indicated that he was fine and that the family

was supportive and cooperative.       Tr. 1944.    Esplin also pointed to Corey’s

statement that the beatings intensified after he won a student of the month award at

school, but the records show that he did not win the award, but that Emily had won

a student of the week award. Tr. 1945. Esplin was also concerned about Salter’s

diagnosis of post-traumatic stress disorder based upon a subjective test when he

was screened by a psychiatrist for the disorder using a specialized screening tool

that ruled it out and there were no significant elevations in the screening tool used

by Salter. Tr. 1946-47. Another issue that struck Esplin was Corey’s claim of the

severity of the abuse although he was allowed to have a great deal of contact

outside the home, which would be unusual in situations described by Corey. Tr.

1948. According to Esplin, the written records contemporaneous to the time frame

of the alleged abuse along with the missing suspicions from mandatory reporters

do not corroborate Corey’s claim of severe abuse. Tr. 1948-55. The written

records also did not corroborate Corey’s claims of attempted isolation. Tr. 1949.


                                        -37-
Case No. 4-14-03


Esplin was concerned that Salter used a clinical interview format rather than a

forensic one because she used suggestive questions. Tr. 1957-58. “[T]he more

you interview an alleged victim, the more risk you’ll have – you’re going to have

of getting inaccurate information, so you want to be increasingly careful * * *.”

Tr. 1958.   Additionally, Esplin testified that when he read Corey’s repeated

statements, it reminded him of a book called “A Child Called ‘It’” due to the

similarities. Tr. 1961. Esplin testified that the book had been very popular and

described a boy who was treated like a slave by his mother, was tortured, and was

forced to suffer horrible and unusual treatment. Tr. 1962.

       {¶47} Esplin then compared the claims of Corey to those in the book. Both

had the mother as the source of extreme abuse. Tr. 1965. Both the book and

Corey stated that the daily abuse started at age four and progressed in severity. Tr.

1966. The book talked about the boy being forced to stand in one place for long

periods of time and suffering severe physical abuse if he did not do so. Tr. 1967.

Corey told interviewers that Hawkey would require him to be in forced position

holds for hours and he would be severely beaten if he broke position. Tr. 1967.

The book talked about the boy being thrown about the room and into objects. Tr.

1968-69. Corey claimed the same. Tr. 1969. In the book, the victim claimed to

have been burned and made to lie above flames. Tr. 1969. Corey claimed that

Hawkey burned him with the flame from a lighter. Tr. 1969. In the book, the


                                        -38-
Case No. 4-14-03


mother made up incidents of misbehavior about the son to report to the father. Tr.

1971. Corey told interviewers that Hawkey created scenarios to make his father

think he was a bad child or crazy. Tr. 1971. The victim in the book was only

given his sibling’s leftovers to eat. Tr. 1972. Corey claimed that he usually only

got to eat whatever was left over from Emily and Garrett. Tr. 1972. The victim in

the book claimed to have been accidentally stabbed in the kitchen. Tr. 1972-73.

Corey claimed to have been accidentally cut by Hawkey in the bathroom, though

claimed it was in the kitchen in one interview. Tr. 1972-73. In both the book and

Corey’s statements, the mother was the person in charge of all discipline. Tr.

1973. The victim in the book claimed to be made to do chores all day. Tr. 1974.

Corey made the same claim. Tr. 1974. In the book, the victim was punished for

sitting or lying down. Tr. 1974-75. Corey claimed that he was punished if he sat

down or fell asleep while being in a forced position hold. Tr. 1975. The victim in

the book and Corey both claim to be treated like a slave. Tr. 1975. In the book,

the victim claimed to have been forced to eat feces and rub them on his body. Tr.

1975. Corey made the same claim. Tr. 1975. The book victim reported having to

resort to eating scraps from the dog’s bowl. Tr. 1976. Corey likewise claimed to

have eaten the scraps from the dog’s bowl and the dog food. Tr. 1976. Both the

victim in the book and Corey claimed to be isolated while the family ate meals.

Tr. 1976. The victim in the book was made to sleep in the garage, and was forced


                                      -39-
Case No. 4-14-03


to toilet there. Tr. 1977. Corey claimed to be made to sleep in the laundry room

and to toilet there when denied access to a bathroom. Tr. 1977. The victim in the

book reported losing consciousness from severe abuse and being revived by his

mother only to have the abuse continue. Tr. 1978. Corey claimed to have been

choked or beaten until he passed out and then revived by Hawkey to have the

abuse continue. Tr. 1978. The victim in the book had no self-respect and was

sometimes kept out of school. Tr. 1979. Corey reported the same. Tr. 1979. The

mother in the book dreamed up new and hideous forms of punishment and torture,

while Corey claimed that Hawkey invented new ways to inflict pain. Tr. 1980. In

the book, the victim referred to his siblings as his mother’s little Nazis. Tr. 1980-

81. Corey stated that Emily was just like Judy. Tr. 1980-81. Both the victim in

the book and Corey claimed to have been threatened with death by their mothers.

Tr. 1981. In the book, the victim claims to have been starved for up to ten days

without food. Tr. 1981. Corey claimed to have been denied food or water for

days at a time. Tr. 1981. Both Corey and the victim in the book claimed to have

needed to sneak food and to be punished if caught. Tr. 1982. The victim in the

book claimed to have been made to stay home during family trips. Tr. 1982.

Corey claimed that Judy and Robert would take the other kids on trips and leave

him home alone to do chores. Tr. 1982. Both Corey and the victim in the book

claimed to have been isolated outdoors for hours. Tr. 1982-83. The victim in the


                                        -40-
Case No. 4-14-03


book claimed to be forced into a cold bath for hours and that his head was forced

underwater. Tr. 1983. Corey made the same claim. Tr. 1983. In the book, the

victim claimed to have been hit with a broom. Tr. 1984. Corey also claimed to be

hit with a broom along with many other implements. Tr. 1984. The victim in the

book and Corey both claim that they were denied access to their fathers. Tr. 1984.

The victim in the book claimed that his mother made his life miserable and

brainwashed siblings. Tr. 1984-85. Corey stated that Hawkey made his life

miserable and that he was afraid she had brainwashed Garrett into hating him. Tr.

1984-85. The victim in the book and Corey both claim they were not allowed

friends. Tr. 1985. In the book, the victim claimed his mother told him to jump off

a boat so he would drown, but he did not do so. Tr. 1985. Corey claimed that he

was told to jump into a pond wearing his Halloween costume so that he would

drown, but that he did not do it. Tr. 1985. The book victim was not allowed to do

well in school. Tr. 1986. Corey told Salter that he was not allowed to get good

grades and that he was beaten when he was awarded student of the month. Tr.

1986. Both the victim in the book and Corey claimed to have been choked and

that they were lucky to be alive. Tr. 1986-87. Both claimed to have been called

names by their mother and to have received few or no Christmas presents when

growing up.    Tr. 1987.   In Esplin’s opinion, there were striking similarities

between the book and Corey’s allegations. Tr. 1989-90.


                                      -41-
Case No. 4-14-03


       {¶48} On cross-examination, Esplin testified that he was paid $400 an hour

for document review and $4,000 a day for work. Tr. 1992. Although Esplin has

testified for the State in some cases, he usually testifies for the defense. Tr. 2025.

Esplin admitted that if Corey had never read the book, the connection would be

irrelevant. Tr. 2052. However, the type of abuse in the book is statistically

unusual. Tr. 2054.

       {¶49} The next witness for Hawkey was JoEllen Culberson who was the

school librarian for Central Local Schools when Corey was a student there. Tr.

2065. She testified that the school library had multiple copies of “A Child Called

‘It’” and that it was a popular book amongst the students. Tr. 28.

       {¶50} Sharon Schock (“Schock”) testified that she was the social worker

who completed the homestudy for Hawkey and Robert when Hawkey adopted

Corey in 2001. Tr. 2073-76. At the time of the homestudy, Corey had been in the

home for years. Tr. 2079. Schock testified that she had training as a child abuse

investigator and saw no indications of physical abuse, neglect or malnutrition

when she conducted the home study. Tr. 2080. The children in the home were

clean, had beds, attended school, and received affection.        Tr. 2080.    Schock

testified that she found Corey to be in good health on a physical, emotional, and

mental level. Tr. 2080. She observed positive interactions between Corey and

Hawkey as well as between Corey, Emily and Garrett. Tr. 2080-82. Schock


                                        -42-
Case No. 4-14-03


testified that she had spoken to the principal at Corey’s school, who was listed as a

reference, and he recommended the adoption. Tr. 2089. Likewise, Corey’s first

grade teacher recommended the adoption. Tr. 2089. A neighbor told her that

Corey was given lots of attention by Hawkey and recommended the adoption as

well. Tr. 2090. When Schock met Corey, he appeared happy about the adoption

and she saw no indication that Corey was afraid of Hawkey. Tr. 2090-91. On

cross-examination, Schock admitted that the visit was prescheduled and her

knowledge was based upon information from the family. Tr. 2099, 2108-11.

However, she indicated on redirect that if she would have seen signs of abuse, she

would have noted it and would not have approved the home study. Tr. 2114.

       {¶51} The fifth witness for Hawkey was Emily. Emily testified that she

never saw Corey being abused by Hawkey. Tr. 2127. On the day that Corey left,

Judy was upset. Tr. 2129. Emily testified that before he left, Corey told Judy

“I’m going to pin this on you, you b***h. He said, I hate you, you’re going to pay

for this.” Tr. 2129. Emily then suspected that Corey was going to blame Hawkey

for killing Robert. Tr. 2130. Emily also testified that on one instance she saw

Corey walking back to the house with Robert and he was bleeding near the

waistband of his pants.     Tr. 2132.   Robert and Corey did not tell her what

happened, but she saw blood on Corey’s underwear near the waistband of his

pants. Tr. 2133. Emily claimed that she had seen Corey with a copy of the book


                                        -43-
Case No. 4-14-03


“A Child Called ‘It’”. Tr. 2134. She admitted that she and Corey sometimes

skipped school by telling Hawkey that they were sick and she would just let them

stay home. Tr. 2134-35.

        {¶52} Emily testified that on the day of the shooting, she got off the bus

with Corey and they were met by Hawkey. Tr. 2136. Emily claimed that Hawkey

put her arms around both of them and they talked on the way to the house. Tr.

2136. When they got to the house, they had to go to her grandmother’s house, but

Corey refused to go. Tr. 2137. Hawkey then took Emily and Garret and they left

Corey behind with Robert, who was sleeping. Tr. 2137. Emily denied that

Hawkey ever told Corey to kill Robert while they were walking from the bus. Tr.

2137.    While at her grandmother’s house, Hawkey received a call and was

devastated and crying. Tr. 2139.

        {¶53} Emily denied that Corey was isolated from the family. Tr. 2139.

She identified Ex. ZZ as a video of Christmas which showed Corey getting

presents and Hawkey sweeping the floor in the background. Tr. 2140-42. Emily

denied that Corey did all of the chores, and testified that she and Corey each did

chores and they would switch from day to day as to who had to do what. Tr. 2142.

Emily testified that she had previously had a good relationship with Corey. Tr.

2143. She claimed that there was a feud with the neighbors and the boys would

knock her off her bike, so Corey would then knock them off their bikes in


                                       -44-
Case No. 4-14-03


retaliation. Tr. 2143. She identified Ex. AAA as a video the neighbors made,

which showed Corey riding his own bike. Tr. 2147-49. Emily then identified

numerous exhibits as pictures representative of her childhood with Corey. Tr.

2150-86. The numerous pictures showed Corey riding his dirt bike, the two of

them riding on a go-kart that Hawkey had bought them, Corey and Garrett at the

fair, all of them at Castaway Bay, at the zoo, and playing on the reservoir. She

identified pictures of herself and Corey playing dress-up in her room, and

numerous pictures of Corey without a shirt. Emily testified that at Christmas,

Corey either got numerous presents like her and Garrett or they got something big,

such as a four-wheeler. Tr. 2159. Emily also identified pictures of Corey with

numerous other extended family members. She identified one photo of Corey in a

school play and one of him wearing short sleeves in a school photo. Emily

testified that Corey always ate with the family, and that he ate not only his food,

but whatever she did not eat. Tr. 2180. Emily denied that Corey ate in the laundry

room. Tr. 2180. Emily testified that she and Corey went trick or treating together

and identified numerous photos of Corey wearing shorts and no shirt. Tr. 2183.

Emily also identified pictures of Corey eating and photos of Corey in his bedroom.

Tr. 2186. According to Emily, their childhood was good and included them

working and playing together. Tr. 2187-88.




                                       -45-
Case No. 4-14-03


       {¶54} On cross-examination, Emily testified that Hawkey had told her that

the gun fell off and the dog hit it causing it to fire and kill Robert. Tr. 2203. Emily

read in the paper that it was a hunting accident. Tr. 2203. Emily admitted that she

was not cooperative with the FBI interviewer, but claimed it was because she was

angry, she had asked for an attorney, and the interviewer did not get her one. Tr.

2204, 2225. Emily testified that Robert had always told her never to answer

questions from law enforcement or sign any papers they give you without talking

to a lawyer.    Tr. 2206.    Emily admitted that she told the FBI that she was

concerned about Hawkey’s health and that Hawkey had liver cancer and was sick

a lot. Tr. 2209. Emily also admitted that she spoke with Hawkey about her

testimony, but denied that she was only saying what Hawkey told her to say. Tr.

2212. Emily admitted that Hawkey tries to control where she goes and monitors

the car. Tr. 2213-14, 2222. Emily explained this control by stating that since the

car belongs to Hawkey and Gary and she is living in their house, she has to follow

their rules. Tr. 2213-14, 2222. Emily admitted that she told the FBI that Corey

was “nothing but trouble” and that she was angry at Corey for just walking out of

the family. Tr. 2225. Emily admitted that she does have an issue with anger and

will sometimes hit a table or wall, but denied regularly striking other people. Tr.

2247. She admitted that she had struck Corey in a fight, but that he had fought too

and it was just a sibling dispute.      Tr. 2259.    She also admitted that Corey


                                         -46-
Case No. 4-14-03


frequently did her homework, but denied that Hawkey made him do it. Tr. 2252.

According to Emily, she and Corey had always gotten along. Tr. 2258.

      {¶55} On redirect, Emily testified that Hawkey had gallbladder surgery and

was very ill before then. Tr. 2271. She also testified that she was home and upset

the day Hawkey was arrested at the home and that she was then taken to speak to

the FBI and she did not want to do so. Tr. 2275-76. She did not know what was

happening, only that her mother was arrested and that Garrett had been taken from

the school. Tr. 2275-76. Emily testified that cancer runs in their family, so they

are always concerned about it. Tr. 2277. She also testified that it had been

difficult to interact with Hawkey while she was in jail and that they have argued

many times as Hawkey tries to parent from the jail. Tr. 2277.

      {¶56} The last witness for Hawkey was her husband Gary. Gary testified

that he married Hawkey in October of 2010 and that Corey had lived with them

for almost a year. Tr. 2285. During that time, he never saw Hawkey abuse Corey.

Tr. 2286. Gary testified that on one occasion, he came in the house to see Corey

holding Hawkey against the wall with a smile on his face. Tr. 2286. When Corey

saw Gary, he stopped smiling and let Hawkey go. Tr. 2286. Hawkey appeared

upset and did not want to talk about it. Tr. 2286. Corey walked into the living

room and started watching television. Tr. 2286. When Gary questioned him about

it, he just got up and walked out. Tr. 2286. Gary testified that on one occasion,


                                       -47-
Case No. 4-14-03


Hawkey had put ibuprofen in his coffee and he did not know it. Tr. 2287. On

another occasion, she had put an energy drink in his coffee, but he spit it out when

he tasted it. Tr. 2287. He claimed that the energy drink was added because he had

been tired. Tr. 2287. Gary testified that Hawkey was a good mother, but was

very outspoken and would tell the kids if she thought they were wrong. Tr. 2288.

Gary denied that he increased his life insurance at Hawkey’s request, instead

stating that he did it because he could get increased insurance from $75,000 to

$100,000 at the same cost. Tr. 2289-90. Gary testified that Hawkey had never

tried to poison him, he had never been ill since getting married, and he had not

missed any work since he had been married. Tr. 2291. According to Gary, his

relationship with Corey was distant and he found Corey to be “kind of a smart

a**”. Tr. 2291. Gary testified that Corey did not like him and was critical of Gary

because he kept old stuff instead of always buying new items. Tr. 2291-92. While

Corey lived with them, Gary was concerned that he was using drugs because he

frequently had glassy eyes. Tr. 2292. Gary testified that Hawkey had denied

doing what Corey claimed and did not understand why he was making the claims.

Tr. 2294. While living in the house with Corey, Gary saw no indication that any

abuse of Corey was occurring. Tr. 2295.

      {¶57} On cross-examination, Gary testified that he had married Judy a few

months after the death of his first wife. Tr. 2296. Gary admitted that there was


                                       -48-
Case No. 4-14-03


conflict between his children and Hawkey, but denied that Hawkey was trying to

keep him away from his children. Tr. 2297 Gary blamed his first wife’s family

for the conflict because they were not happy he was getting remarried so soon. Tr.

2297-98. After he married Hawkey, there was property damage around the house

and to his vehicle. Tr. 2307-08. Gary believed that Corey was the one who had

done the damage. Tr. 2308. The State asked Gary if he had seen evidence that

Garrett was the one causing the damage, but Gary stated he had not seen that

evidence. Tr. 2308.

       {¶58} On rebuttal, the State put on evidence to show that Emily was not

given a reading assignment to read “A Child Called ‘It’” by Mrs. Leis as Emily

had stated. Tr. 2363. However, Mrs. Leis was Emily’s math teacher, so did not

give any reading assignment and had no knowledge as to what assignments the

English teacher gave. Tr. 2364. Additionally, the State presented evidence from a

library technician that neither Emily nor Corey had checked out “A Child Called

‘It’” from one school library between 2004 and 2008. Tr. 2370. The technician

could not testify to any records after 2008 or for the libraries of the other school

that Corey and Emily had attended. Tr. 2372. She also could not say whether

Corey had ever read the book. Tr. 2373.




                                       -49-
Case No. 4-14-03


                               Hearsay Testimony

       {¶59} The third assignment of error raises the issue of the introduction of

hearsay evidence. “Ordinarily, a trial court is vested with broad discretion in

determining the admissibility of evidence in any particular case, so long as such

discretion is exercised in line with the rules of procedure and evidence.” Rigby v.

Lake Cty., 58 Ohio St. 3d 269, 271, 569 N.E.2d 1056 (1991). An appellate court’s

review of the admission of evidence is limited to a determination as to whether the

trial court abused its discretion. Id. “An abuse of discretion connotes more than a

mere error in judgment, it implies that the trial court’s decision was arbitrary,

unreasonable, or unconscionable.” State v. Gutierrez, 3d Dist. Hancock No. 5-10-

14, 2011-Ohio-3126, ¶ 22.

       {¶60} Hawkey claims that the trial court erred by allowing Beck and Salter

to testify to what Corey told them. Hearsay is defined as “a statement, other than

one made by the declarant while testifying at the trial or hearing, offered in

evidence to prove the truth of the matter asserted.” Evid.R. 801(C). Hearsay is

generally not admissible unless there is an exception listed by the rules. Evid.R.

802.

                            Testimony of Lauren Beck

       {¶61} Beck was permitted to testify to Corey’s statements at a ballgame in

2012 about what happened in 2003 pursuant to the excited utterance exception to


                                       -50-
Case No. 4-14-03


the hearsay rule. Hawkey claims that this was too far removed in time to qualify

as an excited utterance.

        {¶62} An excited utterance is defined as a “statement relating to a startling

event or condition made while the declarant was under the stress of excitement

caused by the event or condition.” Evid.R. 803(2).

        The exception derives its guaranty of trustworthiness from the
        fact the declarant is under such a state of emotional shock that
        his reflective processes have been stilled. Therefore, statements
        made under these circumstances are not likely to be fabricated.
        2 McCormick, Evidence (5th Ed. 1999), Section 272.

        It may generally be said that the trial court must focus on the
        declarant’s state of mind at the time the statement was made and
        that the shock of the event must be present at the time in order
        for the hearsay exception to apply. McCormick has observed
        that where a time interval between the event and the statement is
        long enough to permit reflective thought, the statements will be
        excluded in the absence of some proof that the declarant did not
        in fact engage in a reflective thought process. 2 McCormick at
        207, Section 272.

State v. Harr, 158 Ohio App.3d 704, 2004-Ohio-5771, 821 N.E.2d 1058, ¶121-122

(2d Dist.).

        {¶63} The Ohio Supreme Court set forth a four-part test for determining

whether a statement falls within the excited utterance exception in Potter v. Baker,

162 Ohio St. 488, 124 N.E.2d 140 (1955).5 In Potter, the court held as follows:



5
 This same test was recently reiterated by the Ohio Supreme Court in State v. Jones, 135 Ohio St.3d 10,
2012-Ohio-5677, 984 N.E.2d 948.

                                                -51-
Case No. 4-14-03


      Our conclusion is that hearsay testimony as to a statement or
      declaration may be admissible under an exception to the hearsay
      rule for spontaneous exclamations where the trial judge
      reasonably finds (a) that there was some occurrence startling
      enough to produce a nervous excitement in the declarant, which
      was sufficient to still his reflective faculties and thereby make his
      statements and declarations the unreflective and sincere
      expression of his actual impressions and beliefs, and thus render
      his statement or declaration spontaneous and unreflective, (b)
      that the statement or declaration, even if not strictly
      contemporaneous with its exciting cause, was made before there
      had been time for such nervous excitement to lose a domination
      over declarant's reflective faculties so that such domination
      continued to remain sufficient to make his statements and
      declarations the unreflective and sincere expression of his actual
      impressions and beliefs, (c) that the statement or declaration
      related to such startling occurrence or the circumstances of such
      startling occurrence, and (d) that the declarant had an
      opportunity to observe personally the matters asserted in his
      statement or declaration.

Id. at 500-501. In reaching this conclusion, the Court held that the utterance must

have occurred before the declarant had time to contrive the statement and

misrepresent the facts. Id. at 496 (citing 6 Wigmore on Evidence (3 Ed.), 142,

155, Section 1749). However, the Court also required that there be flexibility in

the determination of the length of time permitted under the exception. Id.

      {¶64} In State v. Duncan, the Ohio Supreme Court addressed whether a

statement by a six-year-old girl made two hours after the incident counted as an

excited utterance. State v. Duncan, 53 Ohio St.2d 215, 373 N.E.2d 1234 (1978).

The mother found the girl shaking violently and emerging from a closet. Upon

questioning the child described being sexually abused by her step-father. The

                                       -52-
Case No. 4-14-03


Court allowed the child’s statements to the mother to be admitted noting that the

child had related the incident at the earliest possible time and there was no

indication that the child had engaged in reflective thought. Id. at 221. Similarly in

State v. Wallace, the Ohio Supreme Court held that a child’s statements made 15

hours after she was attacked were admissible as the child had been drifting in and

out of consciousness. State v. Wallace, 37 Ohio St.3d 87, 524 N.E.2d 466 (1988).

“A period of unconsciousness, even an extended period, does not necessarily

destroy the effect of a startling event upon the mind of the declarant for the

purpose of satisfying the excited utterance exception to the hearsay rule.” Id. at

90.

       {¶65} In State v. Boston, the Ohio Supreme Court addressed whether the

statements of a two-and-one-half-year-old child to her mother that were made

several hours after the alleged assault occurred were admissible under the excited

utterance exception to the hearsay rule. State v. Boston, 46 Ohio St.3d 108, 545

N.E.2d 1220 (1989). The Court determined that given the facts of the case before

it, including the shocking nature of the assault and the age of the declarant, it was

reasonable for the trial court to determine that the child was still in a state of

excitement when she made the statement. Id. at 118. The Court held that since

the child had reported the incident at the earliest opportunity and the record




                                        -53-
Case No. 4-14-03


contained no evidence to show that the child had engaged in reflective thought in

the intervening time period, the evidence was admissible. Id.

      {¶66} In State v. Taylor, the Ohio Supreme Court addressed directly the

timeliness requirement for a statement to be admissible pursuant to the excited

utterance exception to the hearsay rule. State v. Taylor, 66 Ohio St.3d 295, 612

N.E.2d 316 (1993). In Taylor the trial court admitted the testimony of a witness as

to statements made by the victim to the witness. The statements concerned a

threat to kill the victim by the defendant, which had been made the night before

the victim told the witness about it. The Court in Taylor quoted Weissenberger’s

Ohio Evidence as stating

      Reactive excited statements are considered more trustworthy
      than hearsay generally on the dual grounds that, first, the
      stimulus renders the declarant incapable of fabrication and,
      second, the impression on the declarant’s memory at the time of
      the statement is still fresh and intense. Accordingly, Rule 803(2)
      assumes that excited utterances are not flawed by lapses of
      memory or risks of insincerity.”

Id. at 300 (quoting Weissenberger’s Ohio Evidence (1992), Section 803.16). The

Court held as follows.

      There is no per se amount of time after which a statement can no
      longer be considered to be an excited utterance. The central
      requirements are that the statement must be made while the
      declarant is still under the stress of the event and the statement
      may not be a result of reflective thought.

      Therefore the passage of time between the statement and the
      event is relevant but not dispositive of the question. “[E]ach case

                                       -54-
Case No. 4-14-03


       must be decided on its own circumstances, since it is patently
       futile to attempt to formulate an inelastic rule delimiting the
       time limits within which an oral utterance must be made in
       order that it be termed a spontaneous exclamation.

Id. at 303. The testimony in Taylor was that the declarant was upset. However,

“[m]erely being ‘upset’ clearly does not meet the standard for admissibility under

Evid.R. 803(2) because it does not show that [the victim’s] statements were not

the result of reflective thought.” Id.

       {¶67} The facts in this case indicate that Corey was making his statements

to Beck concerning the shooting of Robert almost nine years after the incident.

Likewise, the abuse allegedly suffered at the hands of Hawkey ended when Corey

moved out of the house in May of 2011. Thus, the conversation between Beck

and Corey was occurring ten months after the incident which may have been

considered abuse. Beck testified that Corey was very upset and because of his

being upset, the trial court allowed the testimony to enter as an excited utterance.

However, the trial court did not consider whether there had been time for Corey to

calm down and reflect on what had happened. The facts in this case are that Corey

had nine years to reflect on the shooting of Robert. When he was taken to the

Coping Clinic due to his threatened suicide, he was upset as well, yet he still

claimed the shooting was accidental. What would make the statements in 2012

while upset more reliable than the statements made in 2011 while also upset?

Even if the stress could be said to continue while Corey remained in the household

                                         -55-
Case No. 4-14-03


and was subject to Hawkey’s abuse, he had been out of that house for almost a

year and had already disclosed to doctors that he had been abused. The evidence

was that Corey had been treated for depression after he left the home and was

living on his own. During that time he disclosed to the doctors the abuse and

could have disclosed the shooting, but he did not do so. This court does not find

that in the nearly ten years since the shooting of Robert, Corey had no time to

reflect on what had happened. While there is no set time limit pursuant to the rule,

the passage of nearly a decade, along with the specific facts of this case indicate

that there was a break between the excitement of the incident and the disclosure.

Thus Corey’s statements lack the indicia of reliability required for admission

pursuant to the excited utterance exception. Beck should not have been permitted

to testify as to what Corey told her almost a decade after the incident since Corey

had time to calm down and reflect on the situation. Thus, the trial court erred in

admitting the testimony of Beck as to this issue.

       {¶68} In order for the admission of hearsay evidence to result in a reversal

of the conviction, there must be a showing of prejudice. State v. Deanda, 3d. Dist.

Seneca No. 13-10-23, 2014-Ohio-3668, ¶39, 17 N.E.3d 1232.                 “Hearsay

statements admitted that are repetitious of admissible statements and are supported

by overwhelming evidence are not prejudicial.” Id. “Error is harmless if there is

no reasonable probability that the evidence may have contributed to the


                                        -56-
Case No. 4-14-03


accused[‘s] conviction.” State v. Isham, 12th Dist. Butler No. CA2013-07-124,

2014-Ohio-1689, ¶ 15. “In the final analysis, the evidence in favor of conviction,

absent the hearsay, must be so overwhelming that the admission of those

statements was harmless beyond a reasonable doubt.” State v. Brewer, 8th Dist.

Cuyahoga No. 87701, 2006-Ohio-6029, ¶ 11 (reversed on other grounds, 113 Ohio

St.3d 375, 2007-Ohio-2079).     In this case, the testimony of Beck was repeated

later by Corey. However, the mere fact that a declarant later testifies does not

make the error harmless automatically.        State v. Montaz-Pagan, 11th Dist.

Trumbull No. 91-T-4635, 1994 WL 321598 (June 30, 1994). It is reversible error

to allow repetitive hearsay statements of witnesses to bolster the victim’s

testimony. State v. Haney, 10th Dist. Franklin No. 87AP-561, 1987 WL 6308

(Dec. 3, 1987).

      {¶69} A review of all the evidence presented in this case shows that this

was not a clear case of guilt of Hawkey and the evidence was not overwhelming.

The photos of the scene of the shooting show clearly that the original story told by

Corey to the police was not supported by the physical evidence. There is no doubt

that Robert was not sitting up in the bed talking to Corey when he was shot as the

photos show no blood splatter on the wall and pooling of the blood in one spot,

which indicates that Robert’s body was not moved from the time of the shooting

until the photos were taken. There was also stippling around the wound which


                                       -57-
Case No. 4-14-03


indicated that the shot was at close range. The pictures showed that the blankets

were not disturbed and the body had not been moved, which belied the original

claim that Corey had attempted to perform CPR. The gun, which Corey claimed

to have dropped immediately after it accidentally went off was on the opposite

side of the bed from the wound indicating that it was not immediately dropped.

The officers and the EMT’s indicated that they had concerns about the scene at the

time, but they believed the story told by the then ten year old boy. The shooting

was ruled an accident based solely upon Corey’s statements to the police despite

the contradictory physical evidence.

      {¶70} Nine years later, Corey changes his story and indicates for the first

time that the shooting was intentional and that he did it because he was forced to

do so by Hawkey. All of the evidence is based upon the statements of one person,

Corey. All of the conclusions reached by the professionals and the authorities

were based upon what Corey told them. The only physical evidence to support

Corey’s claims of abuse are a scar, the origin of which is solely based upon

Corey’s statements, and the memories of two teachers that they saw bruising on

one occasion on Corey. However, the bruising was not so severe as to make them

report it to any authorities.   Additionally, Corey’s statements to the various

investigators and doctors contained inconsistencies and Salter admitted to using

leading questions during her interviews. The medical records of Corey do not


                                       -58-
Case No. 4-14-03


indicate that there were any signs of abuse. Additionally, the witnesses who

interacted with Corey and Hawkey on a regular basis denied ever seeing any

physical abuse, including the witnesses called by the State. The photos introduced

as exhibits showed Corey throughout his childhood engaged in activities with the

family and showing no indications of abuse or isolation.

         {¶71} Outside of Corey’s testimony, there was little evidence offered to

prove that Hawkey committed child endangerment, which was the theory

predicating the murder charge. There was no testimony by anyone that they

actually witnessed any physical abuse of Corey by Hawkey. The only physical

evidence was a small scar, which Knox could not definitively state was a result of

abuse.     Additionally, nearly all of the evidence suggesting that Corey was

emotionally or psychologically abused by Hawkey was based upon his own

statements, not observations of others. Rebber did testify that Corey was not

allowed to have friends over and was forced to do all the chores. This evidence

was contradicted by Forester who testified that Corey played with her own

children all the time and that chores were performed by both Corey and Emily.

Although a jury could choose what evidence to believe, the evidence of guilt

cannot be said to be overwhelming. Given that the dispositive issue in this case

was credibility, the effect of allowing the hearsay testimony of Beck was to bolster

Corey’s credibility. Thus, it cannot be said to have had no contribution to the


                                       -59-
Case No. 4-14-03


convictions. The error was therefore prejudicial and is the basis for the granting of

a new trial.

                                Dr. Ann Salter’s Testimony

       {¶72} Hawkey also challenges the admission of Salter’s testimony as to

what Corey told her on the grounds that those statements were hearsay. This court

initially notes that during the direct examination of Salter, there were very few

statements as to what Corey told her and there were no details. The State argues

in its brief that the statements were admissible as statements made for the purpose

of medical treatment. However, the evidence was that the State hired Salter to

interview Corey to confirm aspects of his story. Corey was not sent to meet with

Salter for the purpose of treatment. In fact, Salter testified that she does not treat

patients, but rather specializes in researching child abuse and violent crimes. Tr.

1502-1505. Since Corey was not seeking treatment, but was seeing Salter merely

as part of the investigation, the medical exception to hearsay is not applicable.

       {¶73} Next, the State argues that Salter’s testimony as to what Corey stated

was not offered for the truth of the matter, but rather to show why she reached the

conclusions she did. The statements that Salter made concerning what Corey told

her were as follows:

       A. * * * And when [Corey] described his life all through it, he
       talked about beatings and other forms of child abuse by
       [Hawkey].


                                        -60-
Case No. 4-14-03


      Q. Did he talk to you or did you – did he talk to you about his
      concerns, his fears, where he’s at now based upon what had
      happened to him?

      A. Yes. He said, one thing he said was that he, if he saw
      someone who even reassembled [sic] her, his heart raced and he
      said, I believe, he would stop breathing and that he was still
      afraid of her.

      ***

      Q. Were Corey’s disclosures to you about some of the physical
      things important in your conclusions that you reached and,
      specifically, did he talk to you about eating feces, dog poop, or
      human feces?

      A. Yes, he did.

      Q. Did he talk to you about being made to rub something all
      over himself?

      A. Yes, sir. Feces all over himself is what he talked to me
      about.

      ***

      Q. And did Corey talk to you and give you examples that would
      be consistent with what the neighbor said they [sic] saw as far as
      what Corey told you that he had to do?

      ***

      A. Okay. Yes, Corey described being isolated from other
      children and made to work all the time. And various people, ex-
      boyfriend, I believe, a neighbor --

Tr. 1487-93. At the time this testimony was given, the State did not expect to call

Corey to testify. Tr. 1423. Thus any statements Salter made as to what Corey


                                       -61-
Case No. 4-14-03


stated would be hearsay. The statements made by the investigators and doctors as

to what Corey told them were the only evidence before the trial court that

supported Hawkey’s involvement in a murder or child endangerment. The trial

court noted to the State that if it excluded the interviews, as it did, there was “very,

very limited evidence that gets to the jury.” Tr. 1733. Clearly at that time, the

State was hoping that the jury would take the statements as fact and rely on them

to convict.   As discussed above, the evidence supporting the convictions was not

overwhelming in this case. Therefore, Hawkey was prejudiced by the admission

of the hearsay statements. The third assignment of error is sustained.

              Testimony of Expert Witness Regarding “Child Torture”

       {¶74} The fourth assignment of error, Hawkey claims that the trial court

erred by overruling the Daubert motion and allowing Knox to testify concerning

child torture as a form of child abuse. When determining whether an expert’s

testimony is proper, Evidence Rule 602 sets forth the requirements.

       A witness may testify as an expert if all of the following apply:

       (A) The witness’ testimony either relates to matters beyond the
       knowledge or experience possessed by lay persons or dispels a
       misconception common among lay persons;

       (B) The witness is qualified as an expert by specialized
       knowledge, skill, experience, training, or education regarding
       the subject matter of the testimony.

       (C) The witness’ testimony is based on reliable scientific,
       technical, or other specialized information. To the extent that

                                         -62-
Case No. 4-14-03


      the testimony reports the results of a procedure, test, or
      experiment, the testimony is reliable only if all of the following
      apply:

      (1) The theory upon which the procedure, test, or experiment is
      based is objectively verifiable or is validly derived from widely
      accepted knowledge, facts, or principles;

      (2) The design of the procedure, test, or experiment reliably
      implements the theory;

      (3) The particular procedure, test, or experiment was conducted
      in a way that will yield an accurate result.

Evid.R. 702. “Additionally, to be admissible, the expert testimony must assist the

trier of fact in determining a fact issue or understanding the evidence.” Miller v.

Bike Athletic Co., 80 Ohio St.3d 607, 611, 1998-Ohio-178, 687 N.E.2d 735.

      In [Daubert, supra], the United States Supreme Court discussed
      the question of when expert scientific testimony is relevant and
      reliable. In Daubert, the court was faced with the issue of
      whether certain scientific evidence was admissible in a birth
      defects case. The trial court, in excluding the expert testimony,
      relied upon Frye v. United States * * *, which held that an
      expert’s opinion is inadmissible unless it has gained “general
      acceptance” in the relevant scientific community. * * * The
      Daubert court expressly rejected this argument and reversed the
      granting of summary judgment. Instead, it held under Fed.R.
      Evid. 702, that expert scientific testimony is admissible if it is
      reliable and relevant to the task at hand. * * * To determine
      reliability, the Daubert court stated that a court must assess
      whether the reasoning of methodology underlying the testimony
      is scientifically valid. * * * In evaluating the reliability of
      scientific evidence, several factors are to be considered: (1)
      whether the theory or technique has been tested, (2) whether it
      has been subjected to peer review, (3) whether there is a known
      or potential rate of error, and (4) whether the methodology has
      gained general acceptance. * * * Although these factors may aid

                                       -63-
Case No. 4-14-03


       in determining reliability, the inquiry is flexible. * * * The focus
       is “solely on principles and methodology, not on the conclusions
       that they generate.” * * *

Miller, supra at 611-612 (citations omitted).

       {¶75} In this case, Knox testified that Corey was a victim of child torture as

the form of child abuse. Hawkey challenged this testimony as not being generally

accepted in the scientific community. A Daubert hearing was held on October 9,

2013. Doc. 124. At the hearing, Knox testified that the elements of “child

torture” include various forms of abuse. Child torture is the repeating of the abuse

over time. Hearing Tr. 67. Knox admitted that she has created the definition of

child torture and it has been submitted for publication, but it was not yet an

accepted, formal medical definition. Id. at 68. Hawkey argues that since this

diagnosis is not one accepted by the medical community and has yet to be subject

to peer review, Knox’s testimony diagnosing Corey as a victim of child torture

should not have been admitted.

       {¶76} The admissibility of an expert’s testimony is within the sound

discretion of the trial court and will not be reversed absent a showing that the trial

court abused its discretion. Valentine v. Conrad, 110 Ohio St.3d 42, 2006-Ohio-

3561, 850 N.E.2d 683, ¶ 9.

       “Abuse of discretion” suggests unreasonableness, arbitrariness,
       or unconscionability. Without those elements, it is not the role
       of this court to substitute its judgment for that of the trial court.


                                        -64-
Case No. 4-14-03


Id. Here, there is no doubt that the actual diagnosis of “child torture” had not been

accepted by the scientific community at the time of trial as Knox testified to this

fact. Additionally, the diagnosis of “child torture” had only been submitted for

publication at the time of trial and had not been subject to peer review. No

information was provided as to how the theory could be objectively applied.

Instead, Knox merely testified that it was a diagnosis that she had created based

upon her opinion and that she believed it would be accepted by the scientific

community. This is not sufficient to meet the requirements of Daubert. Thus, the

trial court erred by permitting Knox to testify that Corey was a victim of “child

torture” and the fourth assignment of error is sustained.

                                Sufficiency of the Evidence

       {¶77} In the first assignment of error, Hawkey challenges whether the

verdicts are supported by sufficient evidence and whether they are against the

manifest weight of the evidence. A claim of sufficiency of the evidence raises a

due process question concerning whether the evidence is legally sufficient to

support the verdict as a matter of law. State v. Lang, 129 Ohio St.3d 512, 2011-

Ohio-4215, ¶219, 954 N.E.2d 596 (citing State v. Thompkins, 78 Ohio St.3d 380,

1997-Ohio-52, 678 N.E.2d 541). “On review of the sufficiency of the evidence to

support a criminal conviction, ‘the relevant question is whether, after viewing the

evidence in the light most favorable to the prosecution, any rational trier of fact


                                        -65-
Case No. 4-14-03


could have found the essential elements of the crime beyond a reasonable doubt.’”

State v. Hancock, 108 Ohio St.3d 57, 2006-Ohio-160, ¶34, 840 N.E.2d 1032

(quoting Jackson v. Virginia, 443 U.S. 307, 319, 99 S.Ct. 2781, 61 L.Ed.2d 560).

       {¶78} Hawkey was indicted on six counts:          one count of aggravated

murder, four counts of endangering children and one count of insurance fraud.

The counts of aggravated murder and insurance fraud were based upon the

conduct making up the charges of endangering children, so they will be discussed

after the four endangering children counts. The second count of the indictment

alleged that at some time between January 1, 2000 to December 31, 2003, Hawkey

had recklessly tortured or cruelly abused Corey in violation of R.C. 2919.22(B)(2).

Doc. 1. This charge was based upon the allegation that Hawkey had threatened to

cut off Corey’s penis with a knife and caused serious physical harm to Corey by

cutting him in the pubic region, thus leaving a permanent scar. Doc. 35. Corey

testified that Hawkey had put a butter knife above his penis and told him she was

going to make him a girl. Corey then indicated that Hawkey had accidentally cut

him with that knife and that injury had left a scar. The jury was shown a picture of

the remaining scar. Corey also testified that Robert had walked into the room

immediately afterward, thus showing that it occurred before his death in

November of 2003. Although Hawkey may not have intentionally cut Corey, she

was acting in a manner which a reasonable juror could find to be reckless and she


                                       -66-
Case No. 4-14-03


was threatening severe harm to Corey. Viewing the evidence in the record of this

matter in a light most favorable to the State, there was sufficient evidence from

which a jury could determine that Hawkey had recklessly caused him serious

physical injury. A reasonable juror could also determine that the threat to cut off

Corey’s penis while holding a knife above it was emotionally abusive. Thus, the

evidence in this matter was not insufficient to have supported a conviction.

        {¶79} The third count of the indictment alleged that between January 1,

2000, and December 31, 2003, Hawkey recklessly tortured or cruelly abused

Corey in violation of R.C. 2919.22(B)(2). Doc. 1. This charge was based upon

the allegation that Hawkey would partially fill a bathtub with ice cold water, force

Corey to sit in it, and then repeatedly force his head under the water. Doc. 35.

Corey testified that he “was forced to lay in ice water.”6 Tr. 1773. Viewing the

evidence in the record of this matter in a light most favorable to the State, a

reasonable juror could find that this was cruel treatment of Corey. The evidence

in this matter was not insufficient to have supported a conviction.

        {¶80} The fourth count of the indictment alleged that between January 1,

2000, and December 31, 2003, Hawkey recklessly tortured or cruelly abused

Corey in violation of R.C. 2919.22(B)(2). Doc. 1. The count was based upon the

claim that Corey was forced to eat excrement. Doc. 35. Corey testified that

6
 Corey did not testify at trial that Hawkey forced his head under the water, though others testified that he
had told them about that activity occurring.

                                                   -67-
Case No. 4-14-03


Hawkey would “force [him] to eat dog food and dog fecal matter.” Tr. 1774.

Corey alleged that this occurred sometime when he was in the first, second, or

third grade. Tr. 1774. Viewing the evidence in the record of this matter in a light

most favorable to the State, a reasonable juror could find that this was cruel

treatment of Corey. The evidence in this matter was not insufficient to have

supported a conviction.

      {¶81} The fifth count of the indictment also set forth a charge of child

endangerment during the same time frame and in violation of R.C. 2919.22(B)(2).

Doc. 1.     This count was based upon the allegation that Hawkey recklessly

tortured or abused Corey by exposing his genitals to a flame to cause extreme

pain, but removing the flame before any permanent damage occurred. Doc. 35.

Corey testified that before second grade, he was beat daily and was covered in

bruises. However, after teachers started asking questions, Hawkey switched to

beating his genitals and burning them with a lighter. Corey testified that Hawkey

“would pull [his] genitals and burn it with a lighter.” Tr. 1775. Corey indicated

that this happened regularly for many years. Tr. 1776-77. Given this testimony

and viewing it in a light most favorable to the State, a reasonable juror could

conclude that Hawkey had cruelly abused Corey. Thus, the evidence in this matter

was not insufficient to have supported a conviction.




                                       -68-
Case No. 4-14-03


      {¶82} The first charge was aggravated murder in violation of R.C.

2903.01(A). Doc. 1. The State alleged that Hawkey compelled Corey through the

use of physical, psychological, and emotional abuse and torturous maltreatment to

shoot Robert. Doc. 35. Corey testified at trial that he shot his father because

Hawkey told him to do so and that he was terrified of Hawkey. Corey also

testified that Hawkey told him what to do and laid out the gun for him. Tr. 1779.

According to Corey, Hawkey told him that if he did not kill Robert, she would kill

Corey. Tr. 1785. Corey testified how Hawkey had repeatedly abused him over

the years. Knox and Salter testified as to how this abuse would affect his mental

state and how it could result in him being coerced into shooting Robert. Viewing

this evidence in a light most favorable to the State, a reasonable juror could

conclude that Hawkey compelled Corey to shoot Robert through years of abuse.

The evidence in this matter was not insufficient to have supported a conviction.

      {¶83} Finally, Hawkey was charged with one count of insurance fraud in

violation of R.C. 2913.47(B)(1). Doc. 1. This count was based upon the fact that

Hawkey had completed the insurance forms claiming that the death was accidental

while knowing it was not and had received over $150,000 as a result. Doc. 35.

Reeve testified that the day after Robert’s death, Hawkey came to the office and

completed the paperwork to receive the death benefits. The amount of those

benefits exceeded $300,000. Reeve also testified that Hawkey had indicated on


                                       -69-
Case No. 4-14-03


the forms that the death was accidental and identified the forms showing such as

exhibits. Once the jury determined that the death was not accidental and that

Hawkey was responsible for the death, it could reasonably determine that Hawkey

had intentionally misstated the cause of death on the paperwork and had collected

insurance proceeds as a result. Viewing this evidence in a light most favorable to

the State, a reasonable juror could conclude that Hawkey had committed insurance

fraud.    The evidence in this matter was not insufficient to have supported a

conviction.

                              Manifest Weight of the Evidence

         Hawkey also challenges that the verdicts were against the manifest weight

of the evidence. Having determined that the trial court erred to the prejudice of

Hawkey by admitting hearsay testimony and allowing Knox to testify to “child

torture”, a new trial is mandated. Thus, the manifest weight claims are rendered

moot and will not be addressed by this court. App.R. 12(A)(1)(c) and State v.

Platfoot, 183 Ohio App.3d 349, 2009-Ohio-3769, 916 N.E.2d 1147 (2d Dist.).

The first assignment of error is affirmed as to the sufficiency of the evidence as

presented herein.

                       Re-opening of the State’s Case in Chief

         Hawkey claims in the second assignment of error that the trial court erred

in allowing the State to reopen its case after it rested to introduce the testimony of


                                        -70-
Case No. 4-14-03


Corey. This assignment of error addresses a procedural issue that occurred in the

first trial. As this court has determined that Hawkey is entitled to a new trial, this

issue is rendered moot and will not be addressed by this court.               App.R.

12(A)(1)(c).

       {¶84} Having found prejudicial errors in the particulars assigned and

argued, the judgment of the Court of Common Pleas of Defiance County is

reversed in part and affirmed in part. The matter is remanded to the trial court for

further proceedings in accord with this opinion.

                                                    Judgment Affirmed in Part,
                                                              Reversed in Part,
                                          And Remanded for Further Proceedings

ROGERS, P.J. concurs.

PRESTON, J., concurs in Judgment Only.

/hlo




                                        -71-